Citation Nr: 1224143	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Throughout the appeals period, PTSD has been manifested by no more than difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas, such as work and family relations, judgment, thinking, or mood have not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following criteria for rating PTSD:  

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or  irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in DC 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of PTSD in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  

A GAF score of 61 to 70 indicates some mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Historically, entitlement to compensation under 38 U.S.C.A. § 1151 for PTSD resulting from a surgical procedure was granted in April 2004 with a 30 percent rating assigned effective to December 2001.  The rating was subsequently increased to 50 percent effective June 2005.  The current claim was filed in March 2008.  The Veteran contends that a higher rating is warranted because PTSD remains chronic and severe due to his ongoing fear of places associated with his trauma, as well as severe impaired sleep with nightmares and intrusive thought of terror. 

On mental status evaluation in an April 2008 VA examination, the Veteran was described as casually dressed, and clean.  He was alert and oriented.  He appeared anxious, dysphonic, and moderately apprehensive.  He denied any perceptual disturbances and his thought processes revealed a paucity of ideas.  He was preoccupied by one or two topics.  He denied any suicidal or violent ideation and his judgment and insight were good, and his intelligence was average.  

The examiner noted sleep impairment, frequent nightmares, awakening in intense anxious state.  There was no history of hallucinations or improper behavior; no obsessive ritualistic behavior; panic attacks; homicidal or suicidal ideations.  His recent memory was moderately impaired.  There was no total occupational and social impairment noted due to PTSD.  It was noted that the Veteran was married for the past 11 years and was living with his wife.  PTSD did not result in deficiencies in judgment, insight, family relations, work, mood, or school.  The examiner opined the Veteran did have reduced reliability.  A GAF of 52 was assigned.

VA clinical records show that the Veteran was followed in mental health services for emotional distress related to his fear of surgery, hospitals, and medical treatment in general.

In this case, the Veteran was shown to be married and living with his spouse during the appeal period.  He reported being socially isolated, and he preferred to be alone, but worked as a hairdresser which would require some level of socialization.   Although he has some degree of social impairment, the degree of social impairment has not risen to the level of impairment manifested by the criteria for a next higher rating.  

Specifically, suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or  irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), or an inability to establish and maintain effective relationships have not been shown. 

Significantly, the Board notes that the initial GAF score was 52 in 2004 when service connection was first granted and was 52 in the subsequent VA examinations, including the VA examination in April 2008.  The GAF of 52 is suggestive of moderate symptoms. 

Reconciling the various findings into a consistent disability picture, overall the symptoms have not resulted in occupational and social impairment with deficiencies in most areas such as work and family relations, judgment, thinking, or mood, that are the equivalent to the symptoms listed in the criteria for a 70 percent rating. 

The Board has also considered his lay statements and those of his family that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses and his family is competent to report their observations.  Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  

Next, the Board has considered whether a staged rating is appropriate, however, the evidence does not support a finding that the criteria for the next higher rating have been met at any time during the appeal period. 

As the findings do not more nearly approximate or equate to the criteria for the next higher rating, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  Therefore, the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as orientation, speech, appearance, mood, affect, thought process, thought content, judgment, insight, etc., are the symptoms included in the criteria found in the rating schedule for his disability.  

Furthermore, the most recent VA examination report indicates that the Veteran is working.  The schedular criteria are not inadequate for rating his disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He also received a post-adjudication due process letter in November 2008.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2008 and November 2008.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained the service personnel records, and service treatment records, as well as VA records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

Further, he was afforded a VA examination in April 2008.  As the examination contains his medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record subsequent to April 2008 that indicates a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


